                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    FIRSTFACE CO., LTD.,                                Case No. 18-cv-02245-JD
                                                       Plaintiff,
                                   7
                                                                                            ORDER RE MOTION TO DISMISS
                                                v.
                                   8
                                                                                            Re: Dkt. No. 36
                                   9    APPLE, INC.,
                                                       Defendant.
                                  10

                                  11

                                  12          In this patent dispute, Apple, Inc. moves to dismiss the complaint under Federal Rule of
Northern District of California
 United States District Court




                                  13   Civil Procedure 12(b)(6). Dkt. No. 36. The motion is denied.

                                  14                                             BACKGROUND

                                  15          The technology at issue is the “home” button and related functionality on iPhones and

                                  16   iPads. The patents-in-suit, which plaintiff Firstface Co., Ltd. holds as an assignee, are Patent Nos.

                                  17   8,831,557; 9,633,373; and 9,779,419. The patents are attached to the complaint. Dkt. No. 1,

                                  18   Exhs. A-C. Firstface alleges that Apple has infringed multiple claims in these patents by

                                  19   equipping its mobile devices with a home button that functions as an activation switch and

                                  20   initiates fingerprint authentication and the hands-free “Siri” functionality. Firstface alleges presuit

                                  21   knowledge of the ’557 patent based on a 2015 offer to Apple to purchase or license Firstface’s

                                  22   patent portfolio. Id. ¶ 14. Willful infringement for purposes of enhanced damages is alleged only

                                  23   for the ’557 patent.

                                  24                                              DISCUSSION

                                  25   I.     DIRECT INFRINGEMENT
                                  26          The complaint states plausible claims for direct infringement. The complaint attaches and

                                  27   incorporates by reference each of the patents at issue, and calls out the specific claims that have

                                  28   been infringed. It identifies the accused Apple products by name and pinpoints the infringing
                                   1   components and functions, including the activation, authentication, and hands-free functions

                                   2   associated with the home button on those Apple devices. See, e.g., Dkt. No. 1 ¶¶ 10, 12, 24, 26,

                                   3   37, 39. That gives Apple fair notice of the infringement claims and the grounds on which they are

                                   4   brought, which is all that is required to meet the plausibility standards of Iqbal and Twombly. Disc

                                   5   Disease Solutions Inc. v. VGH Solutions, Inc., 888 F.3d 1256, 1260 (Fed. Cir. 2018).

                                   6   II.    INDIRECT INFRINGEMENT
                                   7          The complaint adequately alleges knowledge for induced infringement. Induced

                                   8   infringement requires that the defendant knew about the patent and that the induced acts would

                                   9   amount to patent infringement. Commil USA, LLC v. Cisco Sys., Inc., 135 S. Ct. 1920, 1926

                                  10   (2015); see also Global-Tech Appliances, Inc. v. SEB S.A., 563 U.S. 754, 766 (2011). Firstface

                                  11   adequately alleges knowledge of all three patents for indirect-infringement purposes as of the

                                  12   filing date of the complaint. See CAP Co. v. McAfee, Inc., Case No. 14-CV-05068-JD, 2015 WL
Northern District of California
 United States District Court




                                  13   3945875, at *5 (N.D. Cal. June 26, 2015).

                                  14          The complaint also alleges enough facts to state a specific intent to encourage conduct by

                                  15   others known to be infringing. See, e.g., Dkt. No. 1 ¶¶ 15-20, 29-32. These allegations are

                                  16   considerably more developed than the “passing references” found to be inadequate in CAP.

                                  17   See 2015 WL 3945875, at *5. Specifically, Firstface says that Apple actively coached customers

                                  18   to use the accused devices in an infringing manner through online tutorials and similar

                                  19   instructional matters, among other channels. See, e.g., Dkt. No. 1 ¶ 16. That is enough to proceed

                                  20   with the induced infringement claims. See Barry v. Medtronic, Inc., 914 F.3d 1310, 1334 (Fed.

                                  21   Cir. 2019).

                                  22          So too for the contributory infringement claims, which entail similar mental state

                                  23   requirements. Commil, 135 S. Ct. at 1927; Global-Tech, 563 U.S. at 764-66. The complaint also

                                  24   adequately alleges the absence of substantial noninfringing uses. This element “focuses on

                                  25   whether the accused products can be used for purposes other than infringement.” Nalco Co. v.

                                  26   Chem-Mod, LLC, 883 F.3d 1337, 1357 (Fed. Cir. 2018) (quotation omitted; emphasis in original).

                                  27   It looks to “the use’s practicality, the invention’s intended purpose, and the intended market.” i4i

                                  28   Ltd. P’ship v. Microsoft Corp., 598 F.3d 831, 851 (Fed. Cir. 2010), aff’d, 564 U.S. 91 (2011).
                                                                                         2
                                   1          The complaint alleges that the home button and fingerprint functionality are “not staple

                                   2   articles of commerce suitable for substantial non-infringing uses,” but were instead “specifically

                                   3   programmed and/or configured to implement” the patents-in-suit. Dkt. No. 1 ¶¶ 17-18, 31-32,

                                   4   44-45. Firstface specifies how these features on iPhones and iPads are central to the devices’

                                   5   operation. In addition, while it was not Apple’s burden to identify any substantial noninfringing

                                   6   uses for the home button, it certainly did not point any out. The complaint plausibly alleges no

                                   7   substantial noninfringing uses.

                                   8   III.   ENHANCED DAMAGES
                                   9          The complaint adequately states a claim for enhanced damages under 35 U.S.C.

                                  10   Section 284 for willful infringement of the ’557 patent. Enhanced damages may be appropriate as

                                  11   a sanction for willful infringement that manifests the wanton, malicious, and bad-faith conduct of

                                  12   a veritable pirate. Halo Elecs., Inc. v. Pulse Elecs., Inc., 136 S. Ct. 1923, 1932 (2016). The
Northern District of California
 United States District Court




                                  13   driving inquiry is whether the defendant acted despite a known or obvious risk of infringement.

                                  14   Arctic Cat Inc. v. Bombardier Recreational Prods., Inc., 876 F.3d 1350, 1371 (Fed. Cir. 2017).

                                  15          The predicate determination of whether infringement was willful is a question of fact for

                                  16   the jury to decide. Polara Engineering Inc. v. Campbell Co., 894 F.3d 1339, 1353-54 (Fed.

                                  17   Cir. 2018); WBIP, LLC v. Kohler Co., 829 F.3d 1317, 1341 (Fed. Cir. 2016).1 It is “by definition a

                                  18   question of the actor’s intent, the answer to which must be inferred from all the circumstances.”

                                  19   Gustafson, Inc. v. Inters. Indus. Prods., Inc., 897 F.2d 508, 510-11 (Fed. Cir. 1990) (emphasis

                                  20   omitted). Subjective willfulness alone can be enough to support an award of enhanced damages.

                                  21   Halo, 136 S. Ct. at 1933.

                                  22          The intensely factual issues inherent in a claim of willfulness counsel against early

                                  23   dismissal at the pleading stage, all the more so because the salient facts and evidence are often in

                                  24   the defendant’s sole possession. Here, Firstface alleges that Apple knew about the ’557 patent as

                                  25   early as 2015, when it proposed a purchase or licensing deal to Apple for it, and proceeded with

                                  26   infringing activity after that. Dkt. No. 1 ¶¶ 14-16. That is enough to allow the claim to go

                                  27
                                       1
                                  28    The ultimate decision to award enhanced damages is, of course, entrusted to the sound discretion
                                       of the District Court. Polara, 894 F.3d at 1353.
                                                                                        3
                                   1   forward for resolution on the basis of a fully developed record. Apple is perfectly free to attack

                                   2   the sufficiency of the evidence on summary judgment, if the record warrants it, or at trial.

                                   3                                             CONCLUSION

                                   4          The motion to dismiss is denied.

                                   5          IT IS SO ORDERED.

                                   6   Dated: March 8, 2019

                                   7

                                   8
                                                                                                    JAMES DONATO
                                   9                                                                United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
